DETAILED ACTION
	This is in response to communication received on 8/14/19.

Reasons for Allowance
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The independent claim 1 is not taught nor suggested by the prior art. Specifically, the closest prior art on record is Ichimura et al. US 2015/0275036 hereinafter ICHIMURA and Togai et al. US PGPub 2015/0079293 hereinafter TOGAI.
ICHIMURA teaches “The multilayered coating film includes an electrodeposition coating layer formed on the surface of the material to be coated, an intermediate coating layer directly overlaid on the surface of the electrodeposition coating layer, and a top coating layer overlaid on the surface of the intermediate coating layer” (paragraph 124, lines 3-8) and “a loss tangent (tan σ) at -20° C. as determined from a measurement of a dynamic viscoelasticity under a condition involving a rate of temperature rise of 2° C./min and a frequency of 8 Hz being 0.01 to 0.5” (abstract, line 6-9). However, ICHUMURA is silent on a water-borne polyurethane composition.
TOGAI teaches “The present invention provides a process for forming a multiple layered coating film comprising the steps of forming an uncured first base coating film; an uncured second base coating film and an uncured clear coating film in order on an automobile body having an electrodeposition coating film on the surface thereof, and then simultaneously heating and curing the uncured coating films to form a multiple layered coating film” (abstract, lines 6-13) and “the water-dispersible polyurethane” 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717